                   Case 20-10755-BLS          Doc 101      Filed 04/26/20        Page 1 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

    In re:                                              Chapter 11

    RAVN AIR GROUP, INC. et al.,1                       Case No. 20-10755 (BLS)

                     Debtors.                           (Jointly Administered)
                                                        Hearing Date: April 29, 2020 at 11:00 a.m. (ET)

                                                        Re: Dkt. No. 5, 13, 36, 49, 100



             SUPPLEMENTAL DECLARATION OF JOHN MANNION IN SUPPORT OF
                    MOTION FOR DEBTOR IN POSSESSION FINANCING

             I, John Mannion, do hereby declare as follows:

             1.     I am Chief Financial Officer of Ravn Air Group, Inc. (“Ravn Air Group”), a

corporation organized under the laws of Delaware. I serve in a similar capacity for the other above-

captioned debtors (collectively with Ravn Air Group, “Ravn,” the “Company,” or the “Debtors”) in

these cases (the “Chapter 11 Cases”) filed under chapter 11 of title 11 of the United States Code (the

“Bankruptcy Code”). I am generally familiar with the day-to-day operations of the Debtors and their

affairs, books, and records.

             2.     On April 5, 2020 (the “Petition Date”), the Debtors filed voluntary petitions for relief

under chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the District of

Delaware. The Debtors are operating their businesses and managing their properties as debtors-in-

possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No trustee or examiner

has been appointed in these Chapter 11 Cases.


1
        The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax
identification number are as follows: Ravn Air Group, Inc. (3047), Ravn Air Group Holdings,
LLC (5356), JJM, Inc. (4858), HoTH, Inc. (9957), Peninsula Aviation Services, Inc. (6859),
Corvus Airlines, Inc. (7666), Frontier Flying Service, Inc. (8091), and Hageland Aviation
Services, Inc. (2754). The notice address for all of the Debtors is: 4700 Old International
Airport Road, Anchorage, AK 99502.


146484.01601/123192959v.1
                Case 20-10755-BLS            Doc 101      Filed 04/26/20    Page 2 of 4




        3.      This declaration is submitted as a supplement to the Declaration of John Mannion in

Support of First Day Motions filed on the Petition Date and the Supplemental Declaration of John

Mannion in Support of First Day Motions filed on April 7, 2020 [Dkt. No. 36] (the “First Day

Declarations”) and filed in support of the Debtors’ requests for various types of “first day” relief and,

in particular, in support of the Debtors’ motion for an order approving debtor in possession financing

and related relief (the “DIP Motion”) [Dkt. No. 13].

        4.      The Debtors’ operational downsizing was determined without direction from the

Prepetition Secured Parties but was, instead, a response to the circumstances set forth more fully in

the First Day Declaration.

        5.      The downsizing occurred as follows:

                a.          The Debtors laid off their first group of employees on March 23, 2020, when

        134 employees were issued notices, and the Debtors reduced scheduled flying by

        approximately thirty percent.

                b.          On March 27, 2020, the Debtors issued temporary layoff notices to 167

        employees, and the Debtors reduced scheduled flying by approximately fifty percent.

                c.          On April 5, 2020, immediately before the Chapter 11 Cases were

        commenced, the Debtors grounded all aircraft, stopped all operations, and reduced staffing to

        approximately 39 employees.

        6.      Had the Debtors not made the reductions in force and other operational changes

described above, its operating expenses would have continued to run at a rate in excess of $3 million

per week. Their operating receipts would have been a small fraction of that sum.

        7.      The Debtors initially contacted the Prepetition Secured Parties to discuss the

possibility of a shutdown and the need for emergency financing the week of March 22, 2020. In

connection with their discussions, the Debtors obtained a preliminary valuation of the Debtors’ assets



                                                      2
146484.01601/123192959v.1
                Case 20-10755-BLS         Doc 101      Filed 04/26/20        Page 3 of 4




pursuant to which they determined that the value of those assets collectively was substantially less

than the amount of their obligations to the Prepetition Secured Parties. The Debtors are informed

and believe that the Prepetition Secured Parties share this understanding.

        8.      The Debtors have appointed and empowered a Special Restructuring Committee that

exercises plenary power over the Debtors’ decisions in these Chapter 11 Cases. Two of the three

members of the Special Restructuring Committee are independent directors who have extensive

experience in distressed investing and transactions. The third is the Debtors’ Chief Executive

Officer.

        9.      The Special Restructuring Committee explored, and continues to explore, alternative

transactions. Its members have been in direct communications with representatives of the United

States Treasury and have advocated for CARES Act funding to support an alternative to the

currently-proposed plan. The information available to the Special Restructuring Committee on the

status of the Debtors’ CARES Applications is that the funding requested will not be granted in the

amounts requested or in amounts that would have supported alternatives previously under

consideration by the Special Restructuring Committee.

        10.     The Special Restructuring Committee continues to explore alternative transactions,

including alternative transactions that would not pay the Prepetition Secured Parties in full.

        11.     In the meantime, the Debtors have continued to work to reduce expenses and limit the

impact of their downsizing by, among other things, subletting their facilities and ground service

equipment to be used by other airline operators in remote areas and working with Alaska’s boroughs

and municipalities to assure essential services to their communities.




                                                   3
146484.01601/123192959v.1
             Case 20-10755-BLS         Doc 101      Filed 04/26/20    Page 4 of 4




       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct. Executed in Anchorage, Alaska on April 26, 2020.




                                                    John Mannion




                                                4
